 Case: 1:18-cv-04171 Document #: 167 Filed: 10/26/18 Page 1 of 3 PageID #:3205



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS,
                             EASTERN DIVISION


IN RE: CHICAGO BOARD OPTIONS               Case No. 1:18-cv-04171
EXCHANGE VOLATILITY INDEX
MANIPULATION ANTITRUST                     MDL No. 2842
LITIGATION
                                           Honorable Manish S. Shah
This Document Relates to All Actions




        NOTICE OF FILING OF NAMED PLAINTIFFS’ CERTIFICATIONS
               PURSUANT TO FEDERAL SECURITIES LAWS
   Case: 1:18-cv-04171 Document #: 167 Filed: 10/26/18 Page 2 of 3 PageID #:3206



TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD

      PLEASE TAKE NOTICE that Plaintiffs file herewith Named Plaintiffs’ Certifications

and Amended Certification in connection with Plaintiffs’ Consolidated Class Action

Complaint (Dkt. No. 140).

Dated: October 26, 2018                            Respectfully submitted,

 By: /s/ Jonathan C. Bunge                           /s/ Kimberly A. Justice
     QUINN EMANUEL URQUHART &                        KESSLER TOPAZ MELTZER &
     SULLIVAN, LLP                                   CHECK, LLP
     Jonathan C. Bunge (Il. Bar #6202603)            Joseph H. Meltzer
     Jessica Beringer (Il. Bar #6316524)             Kimberly A. Justice
     Margaret Haas (Il. Bar #6309897)                Geoffrey C. Jarvis
     Athena Dalton (Il. Bar #6326790)                Joshua A. Materese
     191 N. Wacker Drive, Suite 2700                 280 King of Prussia Road
     Chicago, Illinois 60606                         Radnor, PA 19087
     Telephone: (312) 705-7400                       Telephone: (610) 667-7706
     Fax: (312) 705-7401                             Fax: (610) 667-7056
     jonathanbunge@quinnemanuel.com                  jmeltzer@ktmc.com
     jessicaberinger@quinnemanuel.com                kjustice@ktmc.com
     margarethaas@quinnemanuel.com                   gjarvis@ktmc.com
     athenadalton@quinnemanuel.com                   jmaterese@ktmc.com

     Daniel L. Brockett                              Stacey M. Kaplan
     Crystal Nix-Hines                               One Sansome Street, Suite 1850
     Toby E. Futter                                  San Francisco, CA 94104
     Christopher M. Seck                             Telephone: (415) 400-3000
     51 Madison Avenue, 22nd Floor                   Fax: (415) 400-3001
     New York, New York 10010                        skaplan@ktmc.com
     Telephone: (212) 849-7000
     Fax: (212) 849-7100                             Co-Lead Counsel
     danbrockett@quinnemanuel.com
     crystalnixhines@quinnemanuel.com
     tobyfutter@quinnemanuel.com
     christopherseck@quinnemanuel.com

     Jeremy D. Andersen
     865 South Figueroa Street, 10th Floor
     Los Angeles, California 90017
     Telephone: (213) 443-3000
     jeremyandersen@quinnemanuel.com
     Co-Lead Counsel



                                             -1-
   Case: 1:18-cv-04171 Document #: 167 Filed: 10/26/18 Page 3 of 3 PageID #:3207



                                CERTIFICATE OF SERVICE

       I, Jonathan C. Bunge, hereby certify that on October 26, 2018, I electronically filed the

foregoing Named Plaintiffs’ Certifications and Amended Certification in connection with

Plaintiffs’ Consolidated Class Action Complaint with the Clerk of the court using the CM/ECF

system, which thereby electronically served all counsel of record.

                                                    /s/ Jonathan Bunge

                                                    Jonathan C. Bunge

                                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                                    191 N. Wacker Drive, Suite 2700
                                                    Chicago, Illinois 60606
                                                    Telephone: (312) 705-7400
                                                    Fax: (312) 705-7401
                                                    jonathanbunge@quinnemanuel.com
